FILED
                            NOT FOR PUBLICATION                              JUL 28 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10285

               Plaintiff - Appellee,             D.C. No. 4:14-cr-00242-JGZ

 v.
                                                 MEMORANDUM*
ALFONSO MENDOZA TRUJILLO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                   John C. Coughenour, District Judge, Presiding**

                              Submitted July 21, 2015***

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Alfonso Mendoza Trujillo appeals from the district court’s judgment and

challenges his guilty-plea conviction and 51-month sentence for reentry after


           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
             The Honorable John C. Coughenour, Senior United States District
Judge for the Western District of Washington, sitting by designation.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R App. P. 34(a)(2).
deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386
U.S. 738 (1967), Mendoza Trujillo’s counsel has filed a brief stating that there are

no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided Mendoza Trujillo the opportunity to file a pro se supplemental brief.

No pro se supplemental brief or answering brief has been filed.

      Mendoza Trujillo waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   14-10285